UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1821


WANRONG LIN,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   September 22, 2011                 Decided:   October 28, 2011


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Petition for review denied by unpublished per curiam opinion.


ARGUED: Joshua E. Bardavid, LAW OFFICE OF JOSHUA BARDAVID, New
York, New York, for Petitioner.   Kiley L. Kane, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.     ON
BRIEF: Theodore N. Cox, New York, New York, for Petitioner.
Tony West, Assistant Attorney General, Civil Division, Jennifer
L. Lightbody, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Petitioner Wanrong Lin seeks review of the decision of the

Board    of   Immigration         Appeals     (“BIA”     or      “Board”)    denying      his

motion to reopen. We deny the petition for review.



                                              I.

      Lin     is   a     native   of    the   People’s        Republic      of    China   who

entered the United States without inspection. After his arrival,

Lin married a U.S. citizen; they have three children who are

U.S. citizens. On January 3, 2007, the Department of Homeland

Security served Lin with a Notice to Appear, charging him as

removable under 8 U.S.C. § 1182(a)(6)(A)(i). During his removal

proceedings before an Immigration Judge (“IJ”), Lin filed an

application        for    asylum,       withholding      of      removal,        and   relief

pursuant to the United Nations Convention Against Torture.

        The IJ held a hearing on the merits of Lin’s asylum-related

applications on March 10, 2008, during which Lin was represented

by   counsel       and     had    the    assistance         of    a   Mandarin-language

interpreter. Lin testified that he feared persecution if he was

returned      to   China       because    his      family     size    violated         China’s

family planning policies. Lin submitted several identification

documents for himself, his wife, and his two daughters (Lin had

a    third    child,       a     boy,    after     his      asylum    application          was

submitted). Lin failed, however, to submit evidence regarding


                                                   2
country      conditions      and       family       planning      policies        in   China.

Moreover,     though    he     claimed        to    have      evidence      supporting   his

father’s past persecution for family planning violations related

to his own birth, Lin did not submit such evidence to the IJ,

nor did Lin’s father (who lives in the U.S.) testify on his

behalf.

      Lin’s applications were denied on March 10, 2008, and his

removal to China was ordered. The IJ found not credible Lin’s

testimony regarding his father’s arrest because of Lin’s birth

and Lin’s detention (while in fourth-grade) by authorities; the

testimony     was   inconsistent          with          his   asylum     application     and

uncorroborated by any objective evidence. Accordingly, there was

no evidence of past persecution to support Lin’s asylum request.

      With    respect     to      Lin’s       claim       based   on     possible      future

persecution     (based,      in       turn,    on       the   birth    of   his    U.S.-born

children) the IJ found that Lin had “submitted absolutely no

documentation whatsoever” in support of his claim. J.A. 873. The

IJ asserted she was bound by prior precedential BIA decisions

that had denied claims similar to Lin’s, noting that the Board

had previously found that Chinese citizens from Fujian Province

(Lin’s Province) who have a second child outside of China are

penalized, if at all, by fines or economic penalties, which do

not   generally     support       a    claim       of    future   persecution.         (Lin’s

third child had not yet been born). The IJ also noted that the


                                                    3
Board    found     that     enforcement     of       family     planning     in   Fujian

Province has been “lax and uneven.” J.A. 874. The IJ found that

Lin had failed to meet his burden of proof for his asylum claim

and thus necessarily failed to meet the higher burden required

for withholding of removal. The IJ also denied Lin’s claim under

the     Convention    Against      Torture       because      Lin      had   failed   to

establish that it is more likely than not that he would be

tortured if removed to China, due to the lack of corroborating

evidence and Lin’s lack of credibility.

       Lin filed an appeal with the BIA, which affirmed all of the

credibility and evidentiary findings of the IJ, as well as the

order of removal. Lin did not file a petition for review of the

Board’s decision with this court.



                                           II.

        On February 18, 2010, Lin filed a motion to reopen his

asylum     claim     with    the    BIA,     arguing      that      changed       country

conditions based on previously unavailable documents established

that     he   would       face     fines     and      forced      sterilization       if

repatriated. Lin asserted that he would be subject to China’s

family planning policies on return and that coercive practices

were widely used in Fujian Province to implement these policies.

Lin    also   criticized     the    BIA’s    reliance      on    the    Department    of




                                                 4
State Country Profiles and the BIA decisions that had relied on

those reports.

      The BIA denied Lin’s motion to reopen. The denial noted

that Lin’s motion was not accompanied by an affidavit, and that

several of Lin’s documents had been previously submitted to the

Board, had not been properly authenticated, were incomplete, or

had   previously    been   considered     by    the       Board    in     precedential

decisions. The Board rejected Lin’s argument that because the

Board had granted a motion to reopen based on the same documents

in an unrelated case, the Board should do so in Lin’s case.

Finally,   the   Board     rejected    Lin’s    argument          that    the   Country

Profile the IJ had referenced was unreliable, finding Lin had

failed     to    demonstrate     that     his        expert        had        sufficient

qualifications to make such a determination.

      Lin now petitions this court to reverse the Board’s denial

of his motion to reopen. This court has jurisdiction pursuant to

8 U.S.C. § 1252(a)(1).



                                      III.

      Appeals from denials to reopen a case before the BIA are

reviewed for abuse of discretion. Barry v. Gonzales, 445 F.3d

741, 744 (4th Cir. 2006) (citing INS v. Doherty, 502 U.S. 314,

323-24   (1992)).   “The    BIA’s     denial    of    a    motion        to   reopen   is

reviewed with extreme deference, given that motions to reopen


                                          5
are disfavored [because] every delay works to the advantage of

the deportable alien who wishes merely to remain in the United

States.” Id. at 744-45. (internal quotation marks and citations

omitted). “Thus, we will reverse the BIA’s decision for abuse of

discretion only if it is arbitrary, capricious, or contrary to

law.”     Id.   at   745   (internal    quotation    marks     and     citations

omitted).

     An alien may file only one motion to reopen, which must be

filed within 90 days of the date of the final administrative

decision. 8 C.F.R. § 1003.2(c)(1). The motion must state new

facts that will be proven at a hearing if granted and must be

supported by affidavits or other evidentiary material. 8 C.F.R.

§ 1003.2(c)(1). Such evidence must be material and must not have

been available at the previous hearing. 8 C.F.R. § 1003.2(c)(1).

The Board has discretion to deny a motion to reopen even if the

moving party has made out a prima facie case for relief. 8

C.F.R. § 1003.2(a).

     Because Lin’s motion to reopen his asylum claim relies on

evidence     that    was   previously   available,    unauthenticated,        or

insufficiently corroborated, we hold that the BIA did not abuse

its discretion in denying his motion to reopen. We therefore

deny Lin’s petition for review.

        Lin’s   primary    contention   is   that    the     BIA     abused   its

discretion in failing to consider his individualized evidence.


                                         6
In    particular,      he    points       to   the   BIA’s   refusal      to   consider

documents that had not been properly authenticated, its reliance

on the 2007 State Department Profile, and its failure to address

the    2009   Report    by       the    Congressional-Executive        Commission      on

China (“2009 Commission Report”) in any detail. Lin argues that

his supporting documents establish his prima facie eligibility

for    asylum   based       on    changed      country   conditions,      pointing     in

particular      to     the       2009     Commission     Report     and    a    Village

Certificate, which he claims establishes that he is likely to

face sterilization or the imposition of sanctions if returned to

China. We hold that these claims, even if true, do not show that

the BIA’s decision met the “arbitrary, capricious, or contrary

to law” standard. Barry, 445 F.3d at 744.

       With respect to the issue of authentication, Lin argues

that    the   BIA    erred       in     dismissing   foreign      documents     “solely

because” they were not authenticated pursuant to regulation and

ignored other authenticating evidence in the record. Br. of Pet.

32. However, in dismissing the Village Certificate and other

foreign documents, the BIA cited both the regulation as well as

BIA    case   law    that    specifically         permits    alternative       means   of

authentication. In his motion to reopen, Lin noted that “there

is no question as to the documents’ authenticity because they

are published on the Chinese government’s official websites and

are available to public access.” J.A. 194. Yet, as Respondent


                                                 7
points out, Lin does not specify the documents to which he is

referring and fails to provide a URL.

      In his petition to this court, Lin contends that he has

authenticated       the   Village   Certificate      by   way   of    the     Refugee

Review Tribunal Research Response (“Tribunal Document”). J.A. 9-

22. This argument was not in Lin’s motion to reopen, and the

document was only included in a packet of materials submitted

after his motion was filed; furthermore it does not appear to

support his claim, as the document expressly states that it is

not to be cited to in any document and is not “conclusive as to

the merit of any particular claim to refugee status or asylum.”

J.A. 9.

      In    the    alternative,     Lin   appears    to   argue      that    the   BIA

should have provided him with an opportunity to authenticate the

documents.        While   the   opportunity     to   authenticate           documents

should not be dismissed lightly, when an individual seeks to

reopen an asylum claim that has already been denied he bears the

burden of showing materially changed conditions. See Qin Wen

Zheng v. Gonzales, 500 F.3d 143, 148-49 (2d Cir. 2007) (holding

that BIA did not abuse its discretion by declining to consider

an unauthenticated document submitted with a motion to reopen to

show changed country conditions); In re S-Y-G, 24 I&N Dec. 247,

251   n.2    (BIA     2007)     (assuming   authenticity        of    Petitioner’s

evidence, but emphasizing that movants need to demonstrate the


                                            8
authenticity of their evidence). Here, Lin did not provide an

affidavit      with     his   motion      that    could       have    explained       how   he

acquired    the     documents       and     any   efforts          made    to    authenticate

them. The BIA found the lack of a sworn statement from Lin to be

significant       and    we   discern       no    abuse       of    discretion       in   that

determination. Cf. Chen v. Attorney General, __ F.3d __ (3d Cir.

2011),   No.    09-3459,       2011    WL    923353      (3d       Cir.    Mar.    18,    2011)

(refusing      to     find    BIA   abused        its    discretion         in    dismissing

village notice stating petitioner faced forcible sterilization

if returned as unauthenticated, despite credible testimony from

petitioner’s mother on how she obtained the document).

     Nor did the BIA abuse its discretion in relying on the 2007

State Department Profile and in rejecting the 2009 Commission

Report as establishing changed country conditions. Lin argues

that the BIA relied “exclusively on the 2007 Profile to the

exclusion of the evidence” offered by Lin. Br. of Pet. 38. In

its decision, the BIA made note of the 2009 Commission Report

among the many other exhibits submitted by Lin, but noted that

the “evidence indicates that social compensation fees, job loss

or demotion, loss of promotion opportunity, expulsion from the

party,     destruction        of      property,         and        other    administrative

punishments are used to enforce the family planning policy.”

J.A. 4. While the 2009 Commission Report underscores the range

of difficulties encountered by those who violate family planning


                                                  9
policies in China, it is unclear whether the report, without

more,    supports    a    claim     that     country      conditions     in   Fujian

Province have materially changed from the time of the BIA’s 2009

decision in Lin’s case, particularly in light of the long line

of cases that have addressed this issue and found it to be

worthy of individualized determinations. Compare Li Fang Lin v.

Mukasey, 517 F.3d 685, 688 (4th Cir. 2008) (noting that Fujian

Province “‘has been known for being a place where the [one-

child]    policy    has    been     enforced       with   special      vigor’”   and

remanding on direct appeal), with Matter of J-W-S, 24 I&N Dec.

196, 193 (BIA 2007) (noting that enforcement of the policy in

Fujian has been described as “‘lax’” or “‘uneven’” in sustaining

DHS appeal of IJ’s grant of asylum). See also Shao v. Mukasey,

546 F.3d 138, 142 (2d Cir. 2008) (affirming BIA approach of

“case-by-case      review”).      The    general     conclusions    of    the    2009

Commission Report are insufficient to demonstrate the likelihood

of enforcement against Lin specifically.

     Moreover, to the extent that the 2009 Commission Report

suggests that conditions have changed in Fujian, Lin fails to

show how such changes would affect him. The language of the 2009

Commission   Report       focuses       on   women   in    Fujian   Province.     As

Respondent points out, Lin is male, and he has failed to provide

any evidence to show how or why enforcement against women would

affect him – he has not provided, for example, an affidavit


                                              10
testifying that he intends to bring his wife and children, all

U.S. citizens, with him when he returns.

      Lin also argues that he is likely to face fines that amount

to   economic     persecution      and    potentially       even   imprisonment     if

returned    and    that     such   a   threat        constitutes   changed     country

conditions. Br. of Pet. 30. However, Lin’s failure to provide

documentation of his financial situation makes it difficult to

evaluate how such a threat might affect him, and thus the BIA’s

refusal to find that Lin faced a threat of economic deprivation

was not an abuse of discretion. See Matter of T-Z, 24 I&N Dec.

163 (BIA 2007) (showing of economic sanctions does not amount to

persecution where record fails to provide evidence of movant’s

financial situation).



                                           IV.

      The   BIA    considered       the    evidence       presented   by     Lin   and

determined      that   it    failed       to    carry    sufficient     weight,    was

insufficiently      authenticated,         or    was     duplicative.    The    BIA’s

exercise of discretion in discounting the 2009 Commission Report

and continuing to rely on the State Department Country Profiles

and its precedential decisions does not rise to the level of

abuse required by law for reversal. Accordingly, the petition

for review is denied.

                                                        PETITION FOR REVIEW DENIED


                                                11